        Case 2:18-cv-01883-RAJ Document 18 Filed 12/23/19 Page 1 of 1




                   United States District Court
                        WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE


  ARCELIA H. POWERS,
                                              JUDGMENT IN A CIVIL CASE
                      Plaintiff,              CASE NUMBER: C18-1883RAJ
        v.

  WALMART, INC.,

                      Defendant.


      Jury Verdict. This action came before the Court for a trial by jury. The issues
      have been tried and the jury has rendered its verdict.

 X    Decision by Court. This action came to consideration before the Court. The
      issues have been considered and a decision has been rendered.

THE COURT HAS ORDERED THAT:

       For the reasons set forth in the Court’s Order of December 20, 2019, Judgment is
entered in favor of Defendant Walmart, Inc., against Plaintiff Arcelia H. Powers.

      DATED this 23rd day of December, 2019.

                                        WILLIAM M. McCOOL,
                                        Clerk of the Court

                                        By:    /s/ Victoria Ericksen
                                                  Deputy Clerk
